UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-33488 A. Full title of the plan and the address of the plan, if different from that of the Issuer named below: M&I Retirement Program B. Name of the issuer of the securities held pursuant to the plan and the address of its principal office: MARSHALL & ILSLEY CORPORATION 770 North Water Street Milwaukee, Wisconsin53202 Financial Statement and Exhibits (a) Financial Statements: M&I Retirement Program Report of Independent Registered Public Accounting Firm. Statements of Net Assets Available for Benefits as of December 31, 2008 and 2007. Statements of Changes in Net Assets Available for Benefits for the Years Ended December 31, 2008 and 2007. Notes to Financial Statements as of December 31, 2008 and 2007 and for the Year Ended December 31, 2008. Supplemental Schedule, Form 5500, Schedule H, Part IV, Line 4(i) - Schedule of Assets (Held at End of Year) as of December 31, 2008. Supplemental Schedule, Form 5500, Schedule H, Part IV, Line 4a – Delinquent Participant Contributions for the Year Ended December 31, 2008. (b) Exhibits: 23 Consent of Independent Registered Public Accounting Firm - Deloitte & Touche LLP M&I Retirement Program Financial Statements as of and for the Years Ended December31, 2008 and 2007, Supplemental Schedules as of and for the year ended December31, 2008, and Report of Independent Registered Public Accounting Firm M&I RETIREMENT PROGRAM TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of December31, 2008 and 2007 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended December31, 2008 and 2007 3 Notes to Financial Statements as of and for the Years Ended December31, 2008 and 2007 4-16 SUPPLEMENTAL SCHEDULES 17 Form5500, ScheduleH, PartIV, Line4i— Schedule of Assets (Held at End of Year) as of December31, 2008 18 Form5500, ScheduleH, PartIV, Line4a— Delinquent Participant Contributions for the Year Ended December31, 2008 19 NOTE: All other schedules required by Section2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustee and Participants of the M&I Retirement Program: We have audited the accompanying statements of net assets available for benefits of the
